NO. 07-09-0139-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JUNE 12, 2009
______________________________

ELIDA CASTANEDA, RAMONA CASTANEDA,
LUPE CASTANEDA, AND ARTHUR CASTANEDA, APPELLANTS

V.

CLARK RILEY, APPELLEE
_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. A35668-0710; HONORABLE ROBERT W. KINKAID, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
          Appellants Elida Castaneda, Ramona Castaneda, Lupe Castaneda and Arthur
Castaneda appealed from the trial court’s order granting summary judgment in favor of
appellee Clark Riley.  Appellants have filed a motion seeking voluntary dismissal of the
appeal in accordance with Rule of Appellate Procedure 42.1. Finding the motion complies
with the requirements of Rule 42.1(a)(1) and that granting the motion will not prevent any
party from seeking relief to which it would otherwise be entitled, we dismiss the appeal.
 
          Having disposed of the appeal at appellant’s request, we will not entertain a motion
for rehearing and our mandate will issue forthwith.
 
 
                                                                                      James T. Campbell
                                                                                                Justice